EXHIBIT 10.24

May 25, 2007

Jeryl L. Hilleman

1263 East Arques Avenue

Sunnyvale, CA 94085

Re:          Separation Agreement

Dear Jeri:

This letter sets forth our mutual agreement (“Agreement”) with respect to your
employment transition.

1.             Separation.  Your last day of work with Symyx Technologies, Inc.
(the “Company”) and your employment termination date will be June 1, 2007 (the
“Separation Date”).

2.             Accrued Salary and Vacation.  On the Separation Date, the Company
will pay you all accrued salary and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments regardless of whether or not
you sign this Agreement.

3.             Severance Benefits.  Although the Company has no policy or
procedure for providing severance benefits, the Company will make severance
payments to you in the form of continuation of your base salary in effect on the
Separation Date for nine (9) months following the Separation Date.  If you have
not obtained alternative employment as a chief financial officer or equivalent
by such date, the Company will continue your base salary in effect on the
Separation date until the earlier of six (6) additional months from such
nine-month date, or the date on which you obtain such alternative employment. 
All such salary continuation payments are collectively referred to as “Severance
Payments”.  Severance Payments will be made on the Company’s ordinary payroll
dates, and will be subject to standard payroll deductions and withholdings. 
Severance Payments will commence on the first regular payday following the
Effective Date, as defined in paragraph 14 below.

4.             Health Insurance.  To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense.  Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish.  If you timely elect continued coverage under COBRA, the Company, as part
of this Agreement, will reimburse you for your COBRA premium payments for so
long as you are receiving Severance Payments under Section 3 above (“COBRA
Premiums”).

5.             Stock Options and Restricted Stock Units.  Your stock options and
restricted stock units are not affected by this Agreement and will be governed
by the terms and conditions of the applicable grant documents and plans.

6.             Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the


--------------------------------------------------------------------------------


Separation Date, including, without limitation, pursuant to the Company’s 2007
Executive Change in Control and Severance Benefit Plan, which you acknowledge
does not apply to your separation.

7.             Expense Reimbursements.  You agree that, within ten (10) days of
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

8.             Return of Company Property.  By the Separation Date, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property that you have had in your possession at any time, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).

9.             Proprietary Information Obligations.  Both during and after your
employment you acknowledge your continuing obligations under your Proprietary
Information and Inventions Agreement not to use or disclose any confidential or
proprietary information of the Company.  A copy of your Proprietary Information
and Inventions Agreement is attached hereto as Exhibit A.

10.          Cooperation.  You agree to cooperate with the Company in making
yourself reasonably available to the Company and its counsel in connection with
the prosecution or defense of any action or potential action brought by or
against the Company or any person(s) affiliated or formerly affiliated with the
Company.  Should you be contacted by any person in connection with any such
action or potential action you will immediately notify the Company and provide
it with any communications received by you (including, without limitation, any
subpoenas or legal notices).

11.          Nondisparagement.  You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that you may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

12.          Release of Claims.  In exchange for the Severance Payments and
COBRA Premiums, and other consideration provided to you by this Agreement that
you are not otherwise entitled to receive, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to your
signing this Agreement.  This general release includes, but is not limited to: 
(1) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful

2


--------------------------------------------------------------------------------


termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), and the California Fair Employment and Housing Act (as amended),
provided that you are not releasing any claim that cannot be waived under
applicable state or federal law, and you are not releasing any rights that you
have to be indemnified (including any right to reimbursement of expenses)
arising under applicable law, the certificate of incorporation or by-laws (or
similar constituent documents of the Company), any indemnification agreement
between you and the Company, or any directors’ and officers’ liability insurance
policy of the Company. The foregoing notwithstanding, nothing in this Agreement
shall prevent you from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
you acknowledge and agree that you shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein.

13.          ADEA Waiver.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA (“ADEA
Waiver”).  You also acknowledge that the consideration given for the ADEA Waiver
is in addition to anything of value to which you were already entitled.  You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that:  (a) your ADEA Waiver does not apply to any rights or claims
that arise after the date you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement; (c) you have twenty-one (21) days
to consider this Agreement (although you may choose to voluntarily sign it
sooner); (d) you have seven (7) days following the date you sign this Agreement
to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after you sign this Agreement (“Effective Date”).

14.          Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

3


--------------------------------------------------------------------------------


15.          Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.

16.          General.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties.  This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

If this Agreement is acceptable to you, please sign below and return the
original to me.

I wish you good luck in your future endeavors.

Sincerely,

SYMYX TECHNOLOGIES, INC.

 

By:

 

 

 

Isy Goldwasser

 

 

President

 

 

Exhibit A - Proprietary Information and Inventions Agreement

AGREED:

 

Jeryl L. Hilleman

 

 

 

Date

 

 

4


--------------------------------------------------------------------------------